675 So. 2d 58 (1996)
Ex parte Bristol Lee FLETCHER.
(Re Bristol Lee Fletcher v. State.)
1950198.
Supreme Court of Alabama.
February 16, 1996.
Norman Bradley, Jr. of Callaway and Bradley, Huntsville, for petitioner.
Jeff Sessions, Atty. Gen., and Cedric B. Colvin, Deputy Atty. Gen., for respondent.
Prior report: Ala.Cr.App., 675 So. 2d 55.
ALMON, Justice.
The petition for writ of certiorari is denied.
In denying the petition for writ of certiorari, this Court does not wish to be understood as approving all the language, reasons, or statements of law in the Court of Criminal Appeals' opinion. Horsley v. Horsley, 291 Ala. 782, 280 So. 2d 155 (1973).
WRIT DENIED.
HOOPER, C.J., and MADDOX, SHORES, HOUSTON, and KENNEDY, JJ., concur.